UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6660


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDY CHRISTOPHER BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Arenda Wright Allen,
District Judge. (4:08-cr-00103-AWA-FBS-1)


Submitted:   August 21, 2012                 Decided:   August 28, 2012


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Christopher Brown, Appellant Pro Se.   Scott Christopher
Alleman, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia; Eric Matthew Hurt, Assistant United States Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randy Christopher Brown appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.     United      States   v.    Brown,    No.   4:08-cr-00103-AWA-FBS-1

(E.D.    Va.    Mar.   13,   2012).     We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2